Filed 10/6/20 Bailey v. San Francisco Dist. Attorney’s Office CA1/1
                   THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                        FIRST APPELLATE DISTRICT

                                  DIVISION ONE


TWANDA BAILEY,
       Plaintiff and Appellant,
                                              A153520
v.
SAN FRANCISCO DISTRICT                        (San Francisco County Super. Ct.
ATTORNEY’S OFFICE et al.,                      No. CGC-15-549675)
       Defendants and Respondents.

THE COURT:
      On our own motion, we modify the opinion in this case by adding at
page 20, at the end of the first sentence, the following footnote:
      “Bailey claimed the trial court likewise erred in concluding she could
not prevail on her cause of action for failure to prevent discrimination,
harassment or retaliation under section 12940, subdivision (k) because she
‘does have viable claims . . . [for] unlawful harassment and retaliation.’
‘[C]ourts have required a finding of actual discrimination or harassment
under FEHA before a plaintiff may prevail under section 12940, subdivision
(k).’ (Carter v. California Dept. of Veterans Affairs (2006) 38 Cal.4th 914, 925,
fn. 4.) Because we have concluded there is no triable issue regarding Bailey’s
discrimination, harassment and retaliation causes of action, there is likewise
no triable issue as to her cause of action for failure to prevent discrimination,
harassment or retaliation.”
      There is no change in the appellate judgment.
      Appellant Twanda Bailey’s petition for rehearing is denied.


                                        1
Date:__10/6/20________________ ___________________________HUMES, P.J.




                                  2
Filed 9/16/20 Bailey v. San Francisco District etc. CA1/1 (unmodified opinion)
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 TWANDA BAILEY,
             Plaintiff and Appellant,
                                                                        A153520
 v.
 SAN FRANCISCO DISTRICT                                                 (San Francisco City & County
 ATTORNEY’S OFFICE et al.,                                              Super. Ct. No. CGC-15-549675)
             Defendants and Respondents.

         Following a co-worker’s alleged use of a highly offensive racial epithet,
plaintiff Twanda Bailey filed suit under the Fair Employment and Housing
Act (FEHA)1 against the San Francisco District Attorney’s Office (DA’s
Office) and the City and County of San Francisco (City), alleging causes of
action for discrimination and harassment, failure to prevent discrimination,
and retaliation. She appeals from the grant of a defense summary judgment.
We affirm.
                                                  BACKGROUND
         Bailey commenced employment with the DA’s Office in 2001. In 2011,
she was promoted to a “class 8132 Investigative Assistant,” working in the




        Government Code section 12940, et seq. All further statutory
         1

references are to the Government Code, unless otherwise indicated.

                                                               1
records room. Saras Larkin, also an investigative assistant, worked next to
Bailey.
      Bailey claims that in January 2015, after a mouse ran through the
records room and startled her, Larkin said “ ‘You niggers is so scary.’ ” Bailey
was deeply offended and left the records room to calm down. Outside, she
encountered three co-workers who asked her what was wrong, and Bailey
told them about the incident. She did not, however, report it to the human
resources office because she feared retaliation, given Larkin’s close
relationship with Human Resources Director Evette Taylor-Monachino.
      The next day, at on offsite office social gathering, Bailey’s supervisor
Alexandra Lopes overheard a conversation about the incident. Lopes asked
Bailey if she had reported it. When Bailey said she had not, Lopes said she
would notify human resources.
      A few days later, Assistant Chief of Finance Sheila Arcelona asked
Bailey to meet with her and Taylor-Monachino. Arcelona reported to Chief
Administrative and Financial Officer Eugene Clendinen who, in turn,
reported directly to the District Attorney.
      Arcelona took Bailey’s statement, and thereafter she and Taylor-
Monachino met with Larkin, who denied making the remark. Arcelona told
Larkin “ ‘that word or any iteration of that word is not acceptable in the
workplace.’ ”
      About two months later, Bailey asked Taylor-Monachino for a copy of
the report Bailey thought was being prepared about the incident. When
Taylor-Monachino told her no report had been prepared, Bailey said she
wanted a complaint filed, but Taylor-Monachino refused. Taylor-Monachino
also told Bailey that if she discussed the incident with others, she would be


                                        2
creating a hostile working environment for Larkin. Bailey then went on
leave for a “few weeks.”
      In April, Bailey received a letter from the human resources department
stating it had received notice of the incident and would be reviewing it. A
San Francisco Police Department employee who had heard of the incident
had notified the Department.
      Bailey maintains that after she returned from leave, Taylor-Monachino
treated her differently. According to Bailey, Taylor-Monachino made faces
and chuckled at Bailey and refused to speak to her. Bailey later learned
Taylor-Monachino had vetoed separating Bailey and Larkin at work.
      Bailey also felt she was asked to perform tasks she believed were
outside her job description and were normally Larkin’s responsibility.
Bailey’s supervisors, however, perceived that she seemed annoyed and
irritated by work requests they considered standard.
      In June, Bailey’s new supervisor, Irene Bohannon, gave Bailey a
performance plan and appraisal report that identified two areas for
improvement: “regular attendance, and responsiveness to supervisory
requests.” However, Bohannon gave Bailey the same overall rating, “Met
Expectations,” Bailey had received the prior two years.
      The following month, the human resources department notified Bailey
it would not investigate the complaint because the “allegations are
insufficient to raise an inference of harassment/hostile work environment or
retaliation.”
      In August, after Taylor-Monachino, according to Bailey, silently
mouthed the words, “ ‘You are going to get it,’ ” Bailey filed a harassment
complaint with Clendinen.


                                       3
      Three months later, in November, Bailey told Clendinen she was not
comfortable covering for Larkin or performing tasks that she believed were
Larkin’s duties. Clendinen promptly separated Bailey and Larkin,
transferring Larkin out of the records room.
      The following month, Bailey requested and was granted a six-week
medical leave. She subsequently filed the instant action, alleging causes of
action under the FEHA for racial discrimination and harassment, retaliation
for having made a complaint, and failure to prevent discrimination.
      As of June 2017, Bailey remained on leave. In the meantime, Taylor-
Monachino’s employment with the DA’s Office was terminated in May 2017
pursuant to a settlement agreement.
                                 DISCUSSION
Standard of Review
      Our standard of review of a grant of summary judgment is well-settled.
“We review a grant of summary judgment de novo; we must decide
independently whether the facts not subject to triable dispute warrant
judgment for the moving party as a matter of law.” (Intel Corp. v. Hamidi
(2003) 30 Cal.4th 1342, 1348.) The trial court’s stated reasons for granting
summary relief are not binding on the reviewing court, which reviews the
trial court’s ruling, not its rationale. (Kids’ Universe v. In2Labs (2002)
95 Cal.App.4th 870, 878.)
      “A defendant moving for summary judgment meets its burden of
showing that there is no merit to a cause of action if that party has shown
that one or more elements of the cause of action cannot be established or that
there is a complete defense to that cause of action. (Code Civ. Proc., § 437c,
subds. (o)(2), (p)(2).) If the defendant does so, the burden shifts back to the
plaintiff to show that a triable issue of fact exists as to that cause of action or
                                         4
defense. In doing so, the plaintiff cannot rely on the mere allegations or
denial of his or her pleadings, ‘but, instead, shall set forth the specific facts
showing that a triable issue of material fact exists. . . .’ (Id., § 437c, subd.
(p)(2).) A triable issue of material fact exists ‘if, and only if, the evidence
would allow a reasonable trier of fact to find the underlying fact in favor of
the party opposing the motion in accordance with the applicable standard of
proof.’ ” (Thompson v. City of Monrovia (2010) 186 Cal.App.4th 860, 864
(Thompson), quoting Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
850.)
Racial Harassment and Discrimination Under the FEHA
        The FEHA prohibits race discrimination, of which harassment is one
form. (§ 12940, subd. (g); Aguilar v. Avis Rent A Car System, Inc. (1999)
21 Cal.4th 121, 129 (Aguilar); Etter v. Veriflo Corp. (1998) 67 Cal.App.4th
457, 464 (Etter).)
        “The law prohibiting harassment is violated ‘[w]hen the workplace is
permeated with discriminatory intimidation, ridicule and insult that is
“ ‘sufficiently severe or pervasive to alter the conditions of the victim’s
employment and create an abusive working environment.’ ” ’ [Citations.]
This must be assessed from the ‘perspective of a reasonable person belonging
to the racial or ethnic group of the plaintiff.’ [Citation.] And the issue of
whether an employee was subjected to a hostile environment is ordinarily one
of fact.” (Nazir v. United Airlines, Inc. (2009) 178 Cal.App.4th 243, 263–264,
abrogated on other grounds as stated in Serri v. Santa Clara University
(2014) 225 Cal.App.4th 830, 853, fn. 12.) The California Code of Regulations
defines harassment to include “ ‘[v]erbal harassment, e.g., epithets,
derogatory comments or slurs on a basis enumerated in the [FEHA].’ ”
(Aguilar, supra, 21 Cal.4th at p. 129.)
                                          5
      To establish a “prima facie case of a racially hostile work environment,”
a plaintiff must show “(1) he [or she] was a member of a protected class; (2)
he [or she] was subjected to unwelcome racial harassment; (3) the
harassment was based on race; (4) the harassment unreasonably interfered
with his work performance by creating an intimidating, hostile, or offensive
work environment; and (5) the [employer] is liable for the harassment.”
(Thompson, supra, 186 Cal.App.4th at p. 876.)
      Thus, even if some racial harassment has occurred, a violation of the
FEHA does not occur unless the harassing behavior has resulted in a hostile
work environment, both subjectively and objectively. (Faragher v. City of
Boca Raton (1998) 524 U.S. 775, 786–787.)2 Racial harassment violates the
FEHA when it is “ ‘ “ ‘sufficiently severe or pervasive to alter the conditions of
the victim’s employment.’ ” ’ ” (Etter, supra, 67 Cal.App.4th at p. 465, quoting
Beyda v. City of Los Angeles (1998) 65 Cal.App.4th 511, 517 (Beyda).)
      “[T]o prevail on a harassment or hostile work environment claim, the
plaintiff ‘must establish that . . . the discrimination was severe or
pervasive.’ ” (Castleberry v. STI Group (3d Cir. 2017) 863 F.3d 259, 263,
italics added.) “We have noted that ‘[t]he difference [between the two
standards] is meaningful’ because ‘isolated incidents (unless extremely
serious) will not amount to [harassment].’ [Citations.] Indeed, the
distinction ‘means that “severity” and “pervasiveness” are alternative
possibilities: some harassment may be severe enough to contaminate an

      2  Racial harassment in the workplace is also actionable discrimination
under Title VII of the federal Civil Rights Act of 1964 (42 U.S.C. § 2000e et
seq.), the federal counterpart of the FEHA. Accordingly, title VII cases may
be considered in interpreting the FEHA, but are not determinative. (Etter,
supra, 67 Cal.App.4th at pp. 464–465; Yanowitz v. L’Oreal USA, Inc. (2005)
36 Cal.4th 1028, 1051 (Yanowitz).)

                                        6
environment even if not pervasive; other, less objectionable, conduct will
contaminate the workplace only if it is pervasive.’ ” (Id. at p. 264, italics
omitted.) In short, “ ‘[n]ot all workplace conduct that may be described as
“harassment” affects a “term, condition, or privilege” of employment. . . . For
. . . harassment to be actionable, it must be sufficiently severe or pervasive
“to alter the conditions of [the victim’s] employment and create an abusive
working environment.” [Citation.]’ ” (Aguilar, supra, 21 Cal.4th at p. 130,
quoting Meritor Savings Bank v. Vinson (1986) 477 U.S. 57, 67.)
      With respect to whether harassment has altered the conditions of
employment, the California Legislature has recently “affirm[ed] its approval
of the standard set forth by Justice Ruth Bader Ginsburg in her concurrence
in Harris v. Forklift Systems (1993) 510 U.S. 17”—that “ ‘the plaintiff need
not prove that his or her tangible productivity has declined as a result of the
harassment. It suffices to prove that a reasonable person subjected to the
discriminatory conduct would find . . . that the harassment so altered
working conditions as to make it more difficult to do the job.’ (Id. at 26.)”
(§ 12923, subd. (a).)
While Highly Offensive, There Is No Triable Issue the Single Epithet
by a Co-worker Altered Bailey’s Working Conditions
      Citing Boyer-Liberto v. Fontainebleau Corp. (4th Cir. 2015) 786 F.3d
264 (Boyer-Liberto), Bailey correctly points out a single racial epithet can be
so offensive it gives rise to a triable issue of actionable harassment.3



      3  Bailey conceded “the only race-related allegation” at issue was
Larkin’s racial slur. As the trial court recited, it was undisputed Bailey did
“not believe that Taylor[-Monachino’s] conduct towards her had anything to
do with their African-American backgrounds.”

                                        7
      The plaintiff in Boyer-Liberto was an African-American waitress at a
hotel. (Boyer-Liberto, supra, 786 F.3d at p. 268.) She alleged that in a 24-
hour period, the food and beverage manager “threatened [her] with the loss of
her job,” and twice called her a “ ‘porch monkey.’ ” (Id. at pp. 268–270.) After
she reported the incidents to the company’s human resources director, she
was fired. (Id. at p. 270.) She sued, asserting claims for hostile work
environment and retaliation. The district court granted summary judgment
in favor of the hotel and owner. (Id. at p. 268.) The Fourth Circuit Court of
Appeals reversed.
      The circuit court “underscore[d] the Supreme Court’s pronouncement in
Faragher . . . that an isolated incident of harassment, if extremely serious,
can create a hostile work environment.” (Boyer-Liberto, supra, 786 F.3d at
p. 268.) The court also emphasized the egregiousness of the epithet. “[A]
reasonable jury could find that [the manager’s] two uses of the ‘porch
monkey’ epithet—whether viewed as a single incident or as a pair of discrete
instances of harassment—were severe enough to engender a hostile work
environment.” (Id. at p. 280.) The court cited, among other cases, Ayissi–
Etoh v. Fannie Mae (D.C. Cir. 2013) 712 F.3d 572, which observed, as had
other courts, “ ‘perhaps no single act can more quickly alter the conditions of
employment’ than ‘the use of an unambiguously racial epithet such as
“nigger” by a supervisor.’ [Citation.] This single incident might well have
been sufficient to establish a hostile work environment.” (Id. at p. 577.) The
concurring opinion commented, “[I]n my view, being called the n-word by a
supervisor—as Ayissi–Etoh alleges happened to him—suffices by itself to
establish a racially hostile work environment.” (Id. at p. 580, conc. opn. of
Kavanaugh, J.)


                                       8
      The DA’s Office, while acknowledging the slur by Bailey’s co-worker
was “categorically unacceptable,” nevertheless asserts “ ‘[a]n isolated use of
an epithet, however odious, does not produce a hostile work environment.’ ”
(Aguilar, supra, 21 Cal.4th at p. 181.) The DA’s Office is simply mistaken on
this point. Indeed, it has quoted from the dissenting opinion in Aguilar.4
      Moreover, the Legislature has since expressly declared: “A single
incident of harassing conduct is sufficient to create a triable issue regarding
the existence of a hostile work environment if the harassing conduct has
unreasonably interfered with the plaintiff’s work performance or created an
intimidating, hostile, or offensive working environment.” (§ 12923, subd. (b).)
“The existence of a hostile work environment depends upon the totality of the
circumstances and a discriminatory remark, even if not made directly in the
context of an employment decision or uttered by a nondecisionmaker, may be
relevant, circumstantial evidence of discrimination. In that regard, the
Legislature affirms the decision in Reid v. Google, Inc. (2010) 50 Cal.4th 512
in its rejection of the ‘stray remarks doctrine.’ ” (§ 12923, subd. (c).)
Although not effective until January 1, 2019, section 12923 codified
numerous opinions concluding a single racial slur can be so offensive it
creates a triable issue as to the existence of a hostile work environment.
      Thus, the question is not whether a single, particularly egregious
epithet can create a hostile work environment—under certain circumstances,
it can. Rather, the pertinent question is whether the single alleged racial
epithet made by Bailey’s co-worker was, in context, so egregious in import
and consequence as to be “ ‘ “ ‘sufficiently severe or pervasive to alter the


      4
        The DA’s Office provided the wrong page cite for the quote, indicating
it was at page 131, in the majority opinion.

                                         9
conditions of [Bailey’s] employment.’ ” ’ ” (Etter, supra, 67 Cal.App.4th at
p. 465.)
      “[R]acial epithets by supervisors . . . are commonly considered more
serious because they are inherently vested with the employer’s authority.”
Bailey acknowledges as much, but again citing to Boyer-Liberto, asserts
“whether such a slur by a co-worker gives rise to a hostile work environment
is at least a question of fact for the jury, not an issue of law for a court on
summary judgment.”
      However, what the circuit court in Boyer-Liberto actually said was that
“[i]n measuring the severity of harassing conduct, the status of the harasser
may be a significant factor—e.g., ‘a supervisor’s use of [a racial epithet]
impacts the work environment far more severely than use by co-equals.’
[Citation.] Simply put, ‘a supervisor’s power and authority invests his or her
harassing conduct with a particular threatening character.’ ” (Boyer-Liberto,
supra, 786 F.3d at p. 278.) Thus, the court focused on whether the employee
who used the epithet, a food and beverage manager, was the plaintiff’s
supervisor. (Id. at pp. 269–271.) Although “[w]hether [that manager] had
been empowered by the [hotel] to fire Liberto or take other tangible
employment actions against her [was] unclear on the record. . . . Liberto did
not know that [the manager] held a manager title and did not consider [her]
to be her manager.” (Id. at p. 270–271.) The evidence further showed,
however, that the manager “repeatedly and effectively communicated to
Liberto . . . that [she] had [the owner’s] ear and could have Liberto fired.” (Id.
at p. 279.) The court therefore concluded “in gauging the severity of [the




                                        10
manager’s] conduct, we deem [the manager] to have been Liberto’s
supervisor.”5 (Boyer-Liberto, at p. 280.)
      Other cases have similarly commented on the significant difference
between a slur by a co-worker and one by a supervisor. “In many cases, a
single offensive act by a coemployee is not enough to establish employer
liability for a hostile work environment. But where that act is committed by
a supervisor, the result may be different.” (Dee v. Vintage Petroleum, Inc.
(2003) 106 Cal.App.4th 30, 36.) A “supervisor’s use of the term impacts the
work environment far more severely than use by co-equals.” (Rodgers v.
Western-Southern Life Ins. Co. (1993) 12 F.3d 668, 675.)
      In fact, Bailey did not in the trial court, nor has she on appeal, cited to
any case holding that a single, albeit egregious, racial epithet by a co-worker,
without more, created a hostile work environment.

      5
         In Ayissi-Etoh v. Fannie Mae, supra, 712 F.3d 572, when the plaintiff
was promoted, he was the only one of ten new team leaders who did not
receive a salary increase. (Id. at p. 576.) His manager, whose preferred
candidate had not received one of the promotions, then began quarreling with
the plaintiff on a regular basis. His manager also began to prepare critical
evaluations. (Ibid.) Concerned, the plaintiff went to the chief audit
executive, who allegedly told him: “ ‘For a young black man smart like you,
we are happy to have your expertise; I think I'm already paying you a lot of
money.’ ” (Id. at p. 574.) When he later complained to the new vice-
president, the latter allegedly shouted at him, “ ‘[g]et out of my office
nigger.’ ” (Id. at p. 575.) After the plaintiff filed a complaint with the EEOC,
his Fannie Mae supervisor allegedly gave him a choice: drop the racial
discrimination claim or be fired. (Ibid.) Shortly thereafter, he was dismissed.
(Ibid.) Fannie Mae disputed most of this, and the circuit court concluded, not
surprisingly, that triable issues precluded summary judgment on the
plaintiff’s discrimination claims. (Id. at pp. 576–577.) The court likewise
concluded plaintiff had made a sufficient showing raising a triable issue of a
hostile work environment—not only were there numerous asserted
discriminatory acts, but these acts were by the plaintiff’s supervisors (indeed,
they went up the chain to a Fannie Mae vice-president). (Id. at p. 577–578.)
                                       11
      Nor has Bailey made any other factual showing that the conditions of
her employment were so altered by the one slur by her coworker as to
constitute actionable harassment.
      We therefore agree with the trial court that “no reasonable trier of fact
could reach [the] conclusion” “that her co-worker’s single statement . . . ,
without any other race-related allegations, amounted to severe or pervasive
racial harassment.”
There Is No Triable Issue That Defendants Failed to Take Corrective
Action
      Bailey also maintains neither the District Attorney’s Office nor the City
conducted “a reasonable inquiry into her allegations and utterly failed to
provide the ‘prompt and appropriate corrective action’ that could absolve it
from liability.”
      “Harassment of an employee . . . by an employee, other than an agent
or supervisor, shall be unlawful if the entity, or its agents or supervisors,
knows or should have known of this conduct and fails to take immediate and
appropriate corrective action.” (§ 12940, subd. (j)(1).) “ ‘The employer is
liable for harassment by a nonsupervisory employee only if the employer (a)
knew or should have known of the harassing conduct and (b) failed to take
immediate and appropriate corrective action. (§ 12940, subd. (j)(1).) This is a
negligence standard.’ ” (Myers v. Trendwest Resorts, Inc. (2007)
148 Cal.App.4th 1403, 1419–1420.)
      In Bailey’s response to the District Attorney’s separate statement of
undisputed material facts, she did not dispute the following: “Plaintiff did
not initially report Larkin’s January 22 remark to her supervisor or HR. [¶]
Instead, the next day, Plaintiff’s supervisor overheard Plaintiff talking about
the incident during an after-hours party. [¶] Plaintiff’s supervisor then
                                       12
reported the allegation to her supervisor, Sheila Arcelona. [¶] . . . [¶] After
learning about Plaintiff’s allegation, Arcelona promptly conferred with
Clendinen and [Monachino-]Taylor. [¶] They agreed that Arcelona should
first meet with Plaintiff to discuss and document the allegation, and that
Taylor, as the Department Personnel Officer, should attend the meeting as
well. [¶] They also agreed that Arcelona and [Monachino-]Taylor would then
separately meet with Larkin. [¶] On January 29, Arcelona and Taylor met
with Plaintiff. [¶] Plaintiff confirmed that January 22 was the only time that
she had heard Larkin use any type of slur during Plaintiff’s tenure at the
DA’s office. [¶] Arcelona and [Monachino-]Taylor then met with Larkin. [¶]
Arcelona counseled Larkin about the City’s Harassment-Free Workplace
Policy, and she specifically informed her that any use of the alleged language
from January 22 was unacceptable. [¶] After her meetings with Plaintiff and
Larkin, Arcelona promptly provided a written summary of the meetings to
Clendinen.”
      Bailey likewise did not dispute that the City’s Department of Human
Resources sent her a letter summarizing her allegations, acknowledging the
slur was extremely offensive, and, stating that, if true, it “violated the City’s
Harassment-Free Workplace Policy, and that the DA’s office would take
corrective action.” The letter concluded, however, that “one comment from a
co-worker was ‘not sufficiently severe or pervasive as to alter the condition of
your employment and create an abusive working environment.” Bailey also
did not dispute that “on July 30, Clendinen met with Larkin regarding DHR’s
analysis” and “Clendinen required Larkin to execute an Acknowledgment of
Receipt and Review of the City’s Harassment-Free Workplace Policy, and this
Acknowledgment was placed in Larkin’s personnel file and a copy of it was
sent to DHR.”
                                        13
      Bailey characterizes these undisputed facts as “depict[ing] that the
DAO/City’s response to Larkin’s racial slur against Bailey was at least
negligent, but with Taylor-Monachino’s central involvement metastasized
into an aiding and abetting and, because of her authority as DAO HR
Department Director responsible for responding to discrimination complaints,
an outright ‘ratification’ [citation] of Larkin’s initial racial slur.” However,
Bailey has never disputed that Taylor-Monachino’s conduct was not
motivated by any racial animus. Accordingly, Bailey cannot look to Taylor-
Monachino’s conduct as purported ratification of Larkin’s alleged racial slur.
      Bailey also asserts the “minimal remedial steps” taken by the DA’s
Office were “not necessarily sufficient,” (italics omitted) relying on Bradley v.
Department of Corrections & Rehabilitation (2008) 158 Cal.App.4th 1612
(Bradley). The plaintiff in Bradley, an independent contractor social worker
at Corcoran State Prison, was repeatedly sexually harassed, both at work and
at home, by a prison chaplain. When the chaplain showed up at the
plaintiff’s home in the middle of the night, she called the police, who
described him as “obsessed” and recommended she obtain a restraining order.
(Id. at p. 1618–1620.) The plaintiff had reported the repeated sexual
harassment to numerous prison authorities, including the Employee
Relations Office. Two prison officials interviewed her, then “called the
Corcoran police and Bradley’s landlady to verify her story.” (Id. at p. 1620.)
The complaint was reported to the warden, who was told “a written report
was coming.” (Ibid.) The prison officials “told [the plaintiff] to prepare a
written diary of what had occurred and to let them know if anything else
happened.” (Ibid.) The only remedial steps taken by prison officials
consisted of advice to “to buy binoculars, not to go out alone, to get a
restraining order, and to carry a cell phone.” (Id. at p. 1621.) The plaintiff
                                        14
was told an official had “talked to [the harasser] and given him a letter . . .
however, [he] had not taken responsibility for his behavior, and [the official]
could not assure [her] that [the harasser] would leave her alone.” (Ibid.) The
harasser’s supervisor was informed a complaint had been made, but was not
told it was for sexual harassment, nor instructed to restrict his movement in
the prison. (Ibid.) Instead, the harasser continued to have “free range of the
prison and his supervisor had difficulty keeping track of his whereabouts,”
and he continued to harass the plaintiff. (Id. at pp. 1621–1622.) The
plaintiff’s employment, in contrast, was terminated, ostensibly for poor
performance. (Id. at p. 1622.)
      The Bradley court affirmed a jury verdict in favor of the plaintiff.
(Bradley, surpa, 158 Cal.App.4th at p. 1635.) With respect to her claim that
prison officials failed to take sufficient remedial measures, the court first
explained: “Once an employer is informed of the sexual harassment, the
employer must take adequate remedial measures. The measures need to
include immediate corrective action that is reasonably calculated to (1) end
the current harassment and (2) to deter future harassment. [Citation.] The
employer’s obligation to take prompt corrective action requires (1) that
temporary steps be taken to deal with the situation while the employer
determines whether the complaint is justified and (2) that permanent
remedial steps be implemented by the employer to prevent future
harassment once the investigation is completed. [Citation.] An employer has
wide discretion in choosing how to minimize contact between the two
employees, so long as it acts to stop the harassment. [Citation.] ‘[T]he
reasonableness of an employer’s remedy will depend on its ability to stop
harassment by the person who engaged in harassment.’ ” (Id. at p. 1630.)


                                        15
      The court then concluded the prison officials had abysmally failed to
comply with this standard (Bradley, surpa, 158 Cal.App.4th at pp. 1631–
1634), summarizing the situation as follows: “While we recognize that things
move slowly in state government, the lack of action in this case is startling.
Numerous people heard Bradley’s complaints yet did nothing to protect her or
to stop the harassment. Very little investigation was done, even though CDC
claims it took immediate action by initiating the investigation. No one
gathered any evidence other than Bradley’s statement, which she was
required to repeat numerous times. Each person she contacted acted like it
was someone else’s job to take immediate and corrective action. Nothing
happened locally to ensure that [the harasser] would stop harassing Bradley,
despite evidence that the harassment was severe, that [the harasser] was
able to move freely around the institution, that physical threats had been
made, and that [the harasser] had a known history for breaking rules and
ignoring supervisorial direction.” (Id. at pp. 1633–1634.)
      The circumstances here are not comparable to those in Bradley.
Bailey’s claim that Larkin had used the racial epithet was promptly
investigated after Bailey’s supervisor reported it. Even though Larkin denied
making the racial slur, she was both orally informed that “any use of the
alleged language was unacceptable” and given a written copy of the City’s
Harassment-Free Workplace Policy. Larkin was required to meet first with
the Assistant Chief of Finance (Arecelona) and then with the Chief
Administrative and Financial Officer (Clendinen) who required Larkin to
execute an acknowledgment of receipt of the anti-harassment policy, which
acknowledgment was placed in her personnel file and a copy of which was
sent to the human resources department. Unlike in Bradley, there is no
claim the reprimand of Larkin failed to prevent further unacceptable
                                       16
behavior. Measured by the employer’s “ ‘ability to stop harassment by the
person who engaged in harassment,’ ” the remedial action by the DA’s Office
and the City was effective. (Bradley, supra, 158 Cal.App.4th at p. 1630.)
      We therefore also agree with the trial court that there is no triable
issue that the DA’s Office and the City failed to make a reasonable inquiry
into Bailey’s allegation or to take prompt and appropriate corrective action.
There Is No Triable Issue That Defendants Retaliated Against Bailey
      Bailey also challenges the trial court’s ruling that she failed to show
she “suffered a resulting adverse employment action” in retaliation for
reporting Larkin’s racial slur.
      “[I]n order to establish a prima facie case of retaliation under the
FEHA, a plaintiff must show (1) he or she engaged in a ‘protected activity,’ (2)
the employer subjected the employee to an adverse employment action, and
(3) a causal link existed between the protected activity and the employer’s
action.” (Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042
(Yanowitz).) The term “ ‘adverse employment action’ . . . does not appear in
the language of the FEHA or in title VII, but has become a familiar
shorthand expression referring to the kind, nature, or degree of adverse
action against an employee that will support a cause of action under a
relevant provision of an employment discrimination statute.” (Id. at p. 1049.)
      “[A] mere oral or written criticism of an employee or a transfer into a
comparable position does not meet the definition of an adverse employment
action under FEHA. [Citations.] . . . [T]he issue requires a factual inquiry
and depends on the employer’s other actions. An unfavorable employee
evaluation may be actionable where the employee proves the ‘employer
subsequently uses the evaluation as a basis to detrimentally alter the terms
or conditions of the recipient’s employment.’ [Citations.] Thus, although
                                       17
written criticisms alone are inadequate to support a retaliation claim, where
the employer wrongfully uses the negative evaluation to substantially and
materially change the terms and conditions of employment, this conduct is
actionable.” (Akers v. County of San Diego (2002) 95 Cal.App.4th 1441, 1457.)
“An adverse employment action refers not only to ‘ultimate employment
actions such as termination or demotion, but also . . . actions that are
reasonably likely to adversely and materially affect an employee’s job
performance or opportunity for advancement.’ [Citation.] That said, ‘[m]inor
or relatively trivial adverse actions or conduct by employers or fellow
employees that, from an objective perspective, are reasonably likely to do no
more than anger or upset an employee cannot properly be viewed as
materially affecting the terms, conditions, or privileges of employment and
are not actionable.’ ” (Doe v. Department of Corrections & Rehabilitation
(2019) 43 Cal.App.5th 721, 734.)
      Bailey bases her claim that she suffered adverse employment actions
on Taylor-Monachino’s “course of conduct” and on comments made by her
new supervisor in her June 2015 performance review.
      Taylor-Monachino’s “course of conduct,” according to Bailey, included
telling Bailey no harassment complaint would be filed and Bailey’s own
comments could constitute a hostile work environment for Larkin, making
faces and chuckling at Bailey, refusing to speak to her, and on one instance,
mouthing the words “ ‘You are going to get it.’ ”
      “[A] mere offensive utterance or even a pattern of social slights by
either the employer or coemployees cannot properly be viewed as materially
affecting the terms, conditions, or privileges of employment.” (Yanowitz,
supra, 36 Cal.4th at p. 1054.) “ ‘ “A change that is merely contrary to the
employee’s interests or not to the employee’s liking is insufficient.”
                                       18
[Citation.] “ ‘[W]orkplaces are rarely idyllic retreats, and the mere fact that
an employee is displeased by an employer’s act or omission does not elevate
that act or omission to the level of a materially adverse employment
action.” ’ ” [Citation.]’ For example, ‘ “[a] mere oral or written criticism of an
employee . . . does not meet the definition of an adverse employment action
under [the] FEHA.” ’ [Citation.] Similarly, ‘[m]ere ostracism in the
workplace is insufficient to establish an adverse employment decision.’ ”
(Light v. Department of Parks & Recreation (2017) 14 Cal.App.5th 75, 92.)
Under these standards, Taylor-Monachino’s “course of conduct” does not rise
to the level of an adverse employment action.
      Turning to Bailey’s June 2015, performance review, Bailey’s new
supervisor noted two areas for improvement: “regular attendance, and
responsiveness to supervisory requests.” Bailey maintains those comments
“derived directly from the emotional and psychological effects of the racial
slur and the [DA’s Office’s] failure to properly address or remedy the
situation,” and thus were, in combination with Taylor-Monachino’s alleged
actions, an adverse employment action.
      To begin with, Bailey’s assertion that she suffered emotional upset due
to Larkin’s alleged racial slur which affected her performance, which, in turn,
precipitated the improvement comments, is not an assertion that any
supervisor was retaliating against Bailey for complaining about Larkin’s
offensive language. In addition, to the extent the noted areas for
improvement could be considered criticism of Bailey’s performance, mere
“written criticism of an employee . . . does not meet the definition of an
adverse employment action under the FEHA.” ’ ” (Light v. Department of
Parks & Recreation, supra, 14 Cal.App.5th at p. 92.) Indeed, Bailey’s


                                        19
supervisor gave her the same overall rating, “Met Expectations,” that Bailey
had received each of the prior two years.
      We therefore additionally agree with the trial court that neither
Taylor-Monachino’s alleged “course of conduct,” nor the improvement
comments in Bailey’s performance review rise to the level of an adverse
employment action.
                               DISPOSITION

      The judgement is affirmed. Costs on appeal to respondents.




                                      20
                                           _________________________
                                           Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A153520, Bailey v. San Francisco District Attorney’s Office et al


                                      21